DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12, 14, 15, 25, 27, 31, 32, 37, 40, 43-45, 48-50, 54, 55 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the phrase “a firefighting helicopter” raises double inclusion issues since such a recitation has already been positively recited in line 1.  It is recommended that the phrase is changed to --the firefighting helicopter--.
In claim 1, line 21, the phrase “a firefighting helicopter” raises double inclusion issues since such a recitation has already been positively recited in line 1.  It is recommended that the phrase is changed to --the firefighting helicopter--.

Claim 49, line 23, the phrase “flow of water from the water source” is indefinite and lacks antecedent basis since water is not being claimed.  The phrase should be changed to --flow of firefighting substance from a firefighting substance source--.
Claim 49, line 23, the phrase “the water refill tank” lacks antecedent basis.  The phrase should be changed to --the firefighting substance refill tank--.
Claim 49, lines 27 and 28, the phrase “flow of water” is indefinite and lacks antecedent basis since water is not being claimed.  The phrase should be changed to --flow of firefighting substance--.
Claim 49, line 28, the phrase “the water refill tank” lacks antecedent basis.  The phrase should be changed to --the firefighting substance refill tank--.
In claim 50, lines 3 and 4, the phrase “a firefighting aircraft” raises double inclusion issues since such a recitation has already been positively recited in line 2.  It is recommended that the phrase is changed to --the firefighting aircraft--.

Allowable Subject Matter
Claims 1, 7, 12, 14, 15, 25, 27, 31, 32, 37, 40, 43-45, and 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 50, 54, 55 and 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance of claims 1, 7, 12, 14, 15, 25, 27, 31, 32, 37, 40, 43-45, and 48:   The prior art did not teach or suggest a system for filling a firefighting helicopter with water as claimed by the applicant, specifically a system comprising a pilot controlled valve assembly in fluid communication with the inlet pipe and configured to selectively control a flow of water from the water source into the interior space of the water refill tank, the pilot controlled valve assembly comprising; a supply valve configured to move between at least a closed state and an open state; a controller electronically coupled with the supply valve; a receiver electronically coupled with the controller; and a power supply configured to provide a supply of power to at least one of the supply valve, the controller, and the receiver; wherein: the receiver is configured to receive a communication produced by a transmitter within the firefighting helicopter and to provide an output communication to the controller; and the controller is configured to cause the supply valve to at least move from the closed state to the open state substantially automatically upon receipt of the output communication from the receiver, thereby permitting a flow of water from the water source into 
The following is an examiner’s statement of reasons for allowance of claim 49:   The prior art did not teach or suggest a remotely controlled valve assembly for a firefighting substance refill tank as claimed by the applicant, specifically a remotely controlled valve assembly 
wherein the receiver is configured to receive a communication produced by a transmitter within a firefighting aircraft and to provide an output communication to the controller when-4-Application No.: 16/536,219Filing Date:August 8, 2019 the firefighting aircraft is within a predetermined distance from the receiver that is no greater than 5 miles; and when the receiver receives from one to six clicks from the transmitter during a predetermined period of time not exceeding ten seconds; the controller is configured to cause the supply valve to move from the closed state to at least the open state substantially automatically upon receipt of the output communication from the receiver thereby permitting a flow of firefighting substance from a firefighting substance source into the firefighting substance refill tank without the need for a ground support personnel; and the controller is configured to cause the drain valve to move from the open state to the closed state substantially automatically upon receipt of the output communication from the receiver thereby terminating a flow of firefighting substance from the firefighting substance refill tank through the drain pipe, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 50, 54, 55 and 58:   The prior art did not teach or suggest a method of remotely controlling a supply valve of a refill tank as claimed by the applicant, specifically a method comprising the steps of opening a supply valve in communication with the refill tank substantially automatically upon receiving 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Sprod ‘117, Smith et al ‘633, Brooke et al ‘005, Cheung ‘776, Nichols ‘593 and Rainey et al ‘330 disclose various firefighting helicopters and refill tanks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752